
	

113 SJ 33 IS: Relating to the approval of the proposed Third Amendment to the Agreement for Co-operation Between the United States of America and the International Atomic Energy Agency.
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 33
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Menendez (for himself and Mr. Corker) (by request) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		Relating to the approval of the proposed Third Amendment to the Agreement for Co-operation Between
			 the United States of America and the International Atomic Energy Agency.
	
	
		
			That the Congress does favor the
			 proposed agreement for cooperation transmitted to the Congress by the
			 President
			 on January 29, 2014.
		
